254 F.2d 313
William GEISLER and Wilbro Corporation, Appellants,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13979.
United States Court of Appeals District of Columbia Circuit.
Argued October 18, 1957.
Decided November 14, 1957.

Mr. W. Brown Morton, New York City, with whom Mr. Clarence M. Fisher, Washington, D. C., was on the brief, for appellants.
Mr. Arthur H. Behrens, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and DANAHER, Circuit Judges.
PER CURIAM.


1
This was a civil action for a patent. It concerns paper barrels used for shipping purposes. The custom had been to attach the ends of the barrel to the body by rings of either metal or paper board. When these barrels were subjected to rough handling and became distorted, the paper tended to bend and crease and so became weakened and likely to rupture. The invention claimed was to substitute rubber rings for rings of metal or paper board, with the result that when the barrel was subjected to severe impacts the rubber would permit the paper to bend but would prevent it from bending sharply and becoming ruptured or breaking, and the barrel would to a large extent return to its original form. The Patent Office and the District Court were of opinion that the substitution of rubber for metal or fiber would be obvious to anyone skilled in the art and did not amount to invention.


2
"Allowing ourselves the permissible latitude, we cannot say that in the present case the finding of the trial court against patentability is not a reasonable one on the evidence or that it is clearly erroneous."1


3
Affirmed.



Notes:


1
 Standard Oil Development Co. v. Marzall, D.C.Cir.1950, 86 U.S.App.D.C. 210, 214, 181 F.2d 280, 284. See also Esso Standard Oil Co. v. Sun Oil Co., D.C. Cir.1956, 97 U.S.App.D.C. 154, 229 F.2d 37, certiorari denied, 1956, 351 U.S. 973, 76 S. Ct. 1027, 100 L. Ed. 1491